TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00078-CV



                                     Wendy Rogers, Appellant

                                                  v.

      State of Texas; Eduardo Espinosa, Receiver of Retirement Value, LLC; and
   Donald R. Taylor, Receiver of Hill Country Funding, LLC, a Texas Limited Liability
    Company and Hill Country Funding, LLC, a Nevada Limited Liability Company,
                                        Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
   NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                              MEMORANDUM OPINION

PER CURIAM

                  Appellant Wendy Rogers has filed a motion to abate this appeal, representing that

the parties have reached a settlement agreement and that, as soon as the district court approves

the agreement, Rogers will file a motion to dismiss the appeal. Accordingly, we grant the motion,

abate the appeal, and permit proceedings in the trial court to effectuate the parties’ agreement. See

Tex. R. App. P. 42.1(a)(2)(C). The appeal shall be abated until such time as Rogers files a motion

to reinstate and dismiss the appeal, no later than October 9, 2012. If the agreement is not finalized

by that date, Rogers shall file a report advising this Court on the status of the proceedings in the

district court.
Before Justices Puryear, Pemberton and Henson

Abated

Filed: August 10, 2012




                                                2